Title: From George Washington to Gouverneur Morris, 5 June 1782
From: Washington, George
To: Morris, Gouverneur


                  
                     Head Quartrs Newburgh, June 5th
                     1782
                  
                  General Washington’s compliments to Mr Governr Morris.
                  If Mr Morris should have postponed his report, respecting the
                     business entrusted to him by Mrs Lloyd, ’till information could be had from
                     hence, of the conveyance of her Packet to Mr White; the General prays him to
                     present his compliments with it, and assure her, that the packet went by a
                     returng Flag in less than 24 hours after it came to his hands.
                  The General entreats Mr Morris to add further, that nothing will
                     give him more pleasure than to be honored with the commands of that Lady,
                     whenever she shall find occasion to write to England. Her letters by Post,
                     under cover to the General, will be more certain of a safe passage to New York,
                     than by any other conveyance; and he shall be happy in becoming the means of
                     facilitating her wishes. 
                  
               